DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikebuchi (US Patent No. 5,831,717).

Regarding claim 1 Ikebuchi teaches a light transmitting and receiving device comprising: 
a light source configured to output optical pulses (a light transmitting device for transmitting a pulsed light – abstract, col.4, ll.14-26); 
a light receiver configured to receive reflected light corresponding to the optical pulses (Light Receiving Device 3 in Figure 3); 
a controller configured to control the light source to output the optical pulses some of which are different in a power value from others (the power of the transmitted light is controlled – abstract; control means for separately controlling the power of the light transmitted – col.4, 47-54); and 
a detector configured to detect an object by using the reflected light received by the light receiver (processing device 6 which detects an obstacle on the basis of the output signal from the Sample Hold Circuit/Light Receiving Device – col.1, l. 34-41).

Regarding claim 2 Ikebuchi discloses the device of claim 1, wherein the controller is further configured to adjust power of optical pulses to be outputted by the light source, based on detection data of the detector (when the level of the received light signal exceeds an upper limit the intensity of the light is reduced, and when the received light signal does not exceeds a lower limit the intensity of the light is increased – col.4, l. 58-65).

Regarding claim 3 Ikebuchi discloses the device of claim 2, wherein the controller is further configured to, when there is a difference in the detection data according to the reflected light of the optical pulses outputted at different power values, adjust the power of the optical pulses to be outputted by the light source (when the level of the received light signal exceeds an upper limit the intensity of the light is reduced, and when the received light signal does not exceeds a lower limit the intensity of the light is increased – col.4, l. 58-65).

Regarding claim 4 Ikebuchi discloses the device of claim 3, wherein the controller is further configured to adjust the power of the optical pulses outputted at low power to be increased (when the received light signal does not exceeds a lower limit the intensity of the light is increased – col.4, l. 58-65).

Regarding claim 6 Ikebuchi discloses the device of claim 3, wherein the controller is further configured to adjust the power of the optical pulses to be outputted in a direction that causes the difference in the detection data (when the level of the received light signal exceeds an upper limit the intensity of the light transmitted in the same direction is reduced, and when the received light signal does not exceeds a lower limit the intensity of the light transmitted in the same direction is increased – col.4, l. 58-65).

Regarding claim 7 Ikebuchi discloses the device of claim 2, wherein the controller is further configured to adjust the power of the optical pulses either discontinuously based on a predetermined value or continuously to correspond to the detection data of the detector (when the received light signal does not exceed the lower limit, the intensity of the light transmitted in the same direction a subsequent time is increased – col.4, l. 58-65).

Regarding claim 8 Ikebuchi discloses the device of claim 2, wherein the controller is further configured to readjust the power of the optical pulses to be outputted thereafter by the light source in response to the detection data corresponding to the optical pulses outputted at the adjusted power (when the level of the received light signal exceeds an upper limit the intensity of the light transmitted in the same direction is reduced, and when the received light signal does not exceeds a lower limit the intensity of the light transmitted in the same direction is increased – col.4, l. 58-65).

Claim 11 corresponds to the method performed by the device of claim 1. Therefore, claim 11 is being rejected on the same basis as claim 1.

Claim 12 corresponds to the method performed by the device of claim 2. Therefore, claim 12 is being rejected on the same basis as claim 2.

Claim 13 corresponds to the method performed by the device of claim 3. Therefore, claim 13 is being rejected on the same basis as claim 3.

Claim 14 corresponds to the method performed by the device of claim 8. Therefore, claim 14 is being rejected on the same basis as claim 8.

Claim 17 corresponds to the non-transitory computer-readable recording medium that records a program for performing the light transmitting and receiving method of claim 11. Therefore, claim 17 is being rejected on the same basis as claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikebuchi (US Patent No. 5,831,717) in view of Shirai et al. (US 2002/0071126).

Regarding claim 5 Ikebuchi discloses the device of claim 3. However, is silent on to adjust the optical pulses outputted at high power and the optical pulses outputted at low power to be outputted at same power value.
In his disclosure Shirai teaches to adjust the optical pulses outputted at high power and the optical pulses outputted at low power to be outputted at same power value (Figures 11 and 12 show two different light emissions having the same power value).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shirai into the teachings of Ikebuchi because such incorporation provides a distance measurement to a detected object with a good response characteristic (par. [0011]).

Regarding claim 10 Ikebuchi discloses the device of claim 2. However, fails to explicitly disclose after adjusting the power of the optical pulse, output a specific optical pulse at same power as the power of the optical pulse outputted at low power before adjustment, and when the detector recognizes that there is no difference between detection data according to the reflected light of the power-adjusted optical pulse and detection data according to the specific optical pulse, readjust the power of the optical pulses to be outputted thereafter by the light source to an original state before the adjustment.
In his disclosure Shirai teaches after adjusting the power of the optical pulse, output a specific optical pulse at same power as the power of the optical pulse outputted at low power before adjustment and when the detector recognizes that there is no difference between detection data according to the reflected light of the power-adjusted optical pulse and detection data according to the specific optical pulse, readjust the power of the optical pulses to be outputted thereafter by the light source to an original state before the adjustment (Figure 4 shows the power of a pulse being adjusted for a first time and subsequently the pulse is output at the same low level as the low level before adjustment).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shirai into the teachings of Ikebuchi because such incorporation provides a distance measurement to a detected object with a good response characteristic (par. [0011]).

Claim 16 corresponds to the method performed by the device of claim 10. Therefore, claim 16 is being rejected on the same basis as claim 10.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikebuchi (US Patent No. 5,831,717) in view of Schneider et al. (US Patent No. 8,925,814).

Regarding claim 9 Ikebuchi discloses the device of claim 2. However, fails to explicitly disclose wherein the controller is further configured to, after an elapse of a predetermined time from adjusting the power of the optical pulse, readjust the power of the optical pulses to be outputted thereafter by the light source.
In his disclosure Schneider teaches after an elapse of a predetermined time from adjusting the power of the optical pulse, readjust the power of the optical pulses to be outputted thereafter by the light source (adjusting the output power of laser beam to a first level, subsequently increasing the output power level of the laser beam, and decreasing the output power to the first level after a predetermined time period has elapsed – col.11, 14-26).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Schneider into the teachings of Ikebuchi because such incorporation mitigates the presence of ambient interference light.

Claim 15 corresponds to the method performed by the device of claim 9. Therefore, claim 15 is being rejected on the same basis as claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482